Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fang Ma on 02/09/2022.

The application has been amended as follows: 

Claims have been amended as follows:

1. (Currently Amended) A method for indicating relative position information of a common control resource set (CORESET) of remaining minimum system information (RMSI), for applying to a base station, the method comprising:
determining indication information included in a physical broadcast channel (PBCH) of a synchronization signal block (SSB), the indication information comprising first indication information and the first indication information being configured to indicatewhether the SSB and [[a]] the CORESET of RMSI corresponding to the SSB are time division multiplexed or frequency division multiplexed; the indication information being further configured to indicate whether a bandwidth part where the CORESET of the RMSI corresponding to the SSB is located is different from a bandwidth 
sending the SSB including the indication information and the CORESET of the RMSI to user equipment (UE). 

2. (Currently Amended) The method of claim 1, wherein the first indication information is configured to indicate all frequency-domain positional relationships between the SSB and the CORESET of the RMSI corresponding to the SSB. 

3. (Currently Amended) The method of claim 1, wherein, in response to the first indication information indicating  that the SSB and the CORESET of the RMSI corresponding to the SSB are frequency division multiplexed, the indication information further comprises second indication information, and the second indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is located is different from the bandwidth part where the SSB is located.

4. (Currently Amended) The method of claim 1, wherein, in response to the first indication information indicating that the SSB and the CORESET of the RMSI corresponding to the SSB are frequency division multiplexed, the indication information further comprises third indication information, and the third indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is located is same as the bandwidth part where the SSB is located, and indicate an offset between the SSB and the CORESET of the RMSI corresponding to the SSB.

5. (Previously Presented) The method of claim 4, wherein the offset between the SSB and the CORESET of the RMSI corresponding to the SSB is a number of resource elements (REs) within a gap in the frequency domain between a low-frequency RE of the SSB and a high-frequency RE of the CORESET of the RMSI.

6. (Previously Presented) The method of claim 4, wherein the offset between the SSB and the CORESET of the RMSI corresponding to the SSB is a number of REs within a gap in the 

7. (Currently Amended) The method of claim 1, wherein the first indication information is configured to indicate that the SSB and the CORESET of the RMSI corresponding to the SSB are time division multiplexed; wherein the indication information further comprises fourth indication information, and the fourth indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is located is same as the bandwidth part where the SSB is located, and indicate a center frequency of the CORESET of the RMSI and a center frequency of the SSB are same.

8. (Canceled) 

9. (Currently Amended) A method for obtaining a common control resource set (CORESET) of remaining minimum system information (RMSI), for applying to user equipment (UE), the method comprising:
receiving a synchronization signal block (SSB) including indication information from a base station, the indication information comprising first indication information and the first indication information being configured to indicatewhether the SSB and [[a]] the CORESET of RMSI corresponding to the SSB are time division multiplexed or frequency division multiplexed; the indication information being further configured to indicate whether a bandwidth part where the CORESET of the RMSI corresponding to the SSB is located is different from a bandwidth part where the SSB is located, the bandwidth part referring to a resource unit with a certain frequency region of a frequency band; and
obtaining the indication information from the SSB.

10. (Currently Amended) The method of claim 9, wherein the first indication information is configured to indicate all frequency-domain positional relationships between the SSB and the CORESET of the RMSI corresponding to the SSB.

 that the SSB and the CORESET of the RMSI corresponding to the SSB are frequency division multiplexed, the indication information further comprises second indication information, and the second indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is located is different from  the bandwidth part where the SSB is located.

12. (Currently Amended) The method of claim 9, wherein, in response to the first indication information indicating that the SSB and the CORESET of the RMSI corresponding to the SSB are frequency division multiplexed, the indication information further comprises third indication information, and the third indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is located is same as the bandwidth part where the SSB is located, and indicate an offset between the SSB and the CORESET of the RMSI corresponding to the SSB.

13. (Previously Presented) The method of claim 12, wherein the offset between the SSB and the CORESET of the RMSI corresponding to the SSB is a number of resource elements (REs) within a gap in the frequency domain between a low-frequency RE of the SSB and a high-frequency RE of the CORESET of the RMSI.

14. (Previously Presented) The method of claim 12, wherein the offset between the SSB and the CORESET of the RMSI corresponding to the SSB is a number of REs within a gap in the frequency domain between a high-frequency RE of the SSB and a low-frequency RE of the CORESET of the RMSI.

15. (Currently Amended) The method of claim 9, wherein the first indication information is configured to indicate that the SSB and the CORESET of the RMSI corresponding to the SSB are time division multiplexed; wherein the indication information further comprises fourth indication information, and the fourth indication information is configured to indicate the bandwidth part where the CORESET of the RMSI is 

16. (Canceled) 

17. (Currently Amended) User equipment (UE), comprising:
a processor; and
a memory device configured to store instructions executable for the processor,
wherein the processor is configured to:
receive a synchronization signal block (SSB) including indication information from a base station, the indication information comprising first indication information and the first indication information being configured to indicatewhether the SSB and a common control resource set (CORESET) of remaining minimum system information (RMSI) corresponding to the SSB are time division multiplexed or frequency division multiplexed; the indication information being further configured to indicate whether a bandwidth part where the CORESET of the RMSI corresponding to the SSB is located is different from a bandwidth part where the SSB is located, the bandwidth part referring to a resource unit with a certain frequency region of a frequency band; and
obtain the indication information from the SSB.

18. (Currently amended) A communication system implementing the method of claim 1, comprising the base station configured to add, in the SSB, the first indication information

19. (Original) The communication system of claim 18, wherein the first indication information covers all possible frequency-domain positions of the CORESET of the RMSI, such that the frequency-domain information of the CORESET of the RMSI is indicated with minimized bits. 

20. (Currently amended) The communication system of claim 19, further comprising the UE configured to: 

search for the CORESET of the RMSI in the corresponding frequency region with the minimized bits occupied by the frequency-domain information of the CORESET of the RMSI, to thereby improve searching efficiency of the CORESET of the RMSI.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of Applicant’s arguments, as provided in the amendment filed 11/04/2021, sufficient distinctions have been made between the prior art and the Applicant’s invention to merit allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        February 11, 2022